UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

CHAPTER 13 DEBTOR’S ATTORNEY FEE APPLICATION COVER SHEET

Debtor: James E. Theisen Applicant: Brad J. Sadek, Esq.

 

 

Case No.: 19-30999 Chapter: 3
Petition Date: 11/06/2019

 

 

 

I certify that I am the attorney for the debtor(s) and submit this Application for Compensation
and Reimbursement of Expenses (“Application”) in accordance with D.N.J. LBR 2016-1 and
2016-5.

I further certify:

i. A pre-petition written retainer agreement (“Agreement”) has been executed with the debtor(s)
_ and this Application is consistent with that Agreement and D.N.J. LBR 2016;

2. I have complied with 11 U.S.C. §§ 527 and 528;

3. The fees sought in this Application:

4 will not reduce the amount to be paid to general unsecured
creditors under the plan;

Oo will reduce the amount to be paid to general unsecured creditors under the plan
as follows:

 

 

4. | have advised the debtor(s) that the fees sought in this Application:
Xd will not increase the amount and/or duration of plan payments;

O will increase the amount and/or duration of plan payments as follows:

 

 

5. I have advised the debtor(s) that the fees sought in this Application:
Es will be paid through the plan;
O will be paid outside of the plan;

6. I have served a copy of this Fee Application Cover Sheet and Application on the debtor(s).

I certify under penalty of perjury that the above is true.

 

 

Date: 1/7/2021 . /s/ Brad J. Sadek, Esq.
Signature
NOTE: DO NOT COMPLETE SECTIONS 1-IIT BELOW IF THE AMOUNT OF THIS

APPLICATION, INCLUSIVE OF EXPENSES, [IS UNDER $1,000.
SECTION I

 

 

 

FEE SUMMARY
J] Interim Fee Application No. or (© Final Fee Application
FEES EXPENSES
Total Previous Fees Received $ $
Total Fees Allowed to Date: $ $
Total Retainer (if Applicable): $ $
Total Received by Applicant: $ $

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fee Totals:
Expense Totals:

Total Fee Application : 0
SECTION II
SUMMARY OF SERVICES

  

 

 

 

 

 

 

 

 

 

 

 

 

a) Preparation of Petition
Meeting with client(s), drafting and signing of petition,

b) Attendance at Meeting of Creditors
Preparation for; and attendance at meeting of creditors.

c) Review of Claims; Prosecution of Objections to Claims
Review and analysis of filed claims. Negotiate with creditors and coordinate
with debtor. Preparation of pleadings and responses. Attend Hearing.

d) Case Administration
Coordination of administrative tasks with debtor. Communication with trustee
and creditors. Filing and service of amendments to schedules, change of
address, Certification in Support of Discharge, Financial Management
Certification, Preparation and filing of retention and fee applications.

¢) Plan and Modification of Plan
Formulation and drafting of plan or modified plan. Coordination with client
and creditors. Review of objections to confirmation. Attend confirmation
hearing(s).

f) Prosecution of Motion(s)
Draft motion(s), reply to opposition filed and attend hearing.

g) Defense of Motion(s)/Certification(s) of Default

' Review and analysis of pleadings. Coordinate response with client. Draft

opposition documents. Attend hearing.

h) 2004 Examination
Preparation for; and attendance at 2004 examination(s).

i) Prosecution/Defense of Adversary Proceeding
Review and analyze issues. Preparation for and attendance at depositions.
Preparation of related pleadings and responses. Court appearances.

J) Loss Mitigation/Loan Modification
Communication with secured lender. Coordination with debtor. Preparation of
pleadings. Participation in settlement conferences. Attend hearing.

k} Travel Time

TOTALS:

 

 

 

 

 
SECTION Tl
SUMMARY OF EXPENSES

 

 

 

 

 

 

 

 

 

 

 

 

 
 

a) Computer Assisted Legal Research
Westlaw/Lexis and a description of manner calculated.
b) Pacer Fees
Payable to the Pacer Service Center.
c) Case Specific Telephone/Conference Call Charges
Exclusive of overhead charges,
d) In-House Reproduction Services
Exclusive of overhead charges. Include per page fee charged.
e) Outside Reproduction Services
Including scanning services.
f) Other Research
Title searches, UCC searches, Asset searches, Accurint,
g) Court Reporting
Transcripts.
h) Travel
Mileage, tolls, parking.
i) Courier & Express Carriers
Overnight and personal delivery.
j) Postage
k) Other (specify)

DISBURSEMENTS TOTAL:

 

 

  

 

I certify under penalty of perjury that the above is true.

Date; 1/7/2021 - /s/ Brad J. Sadek

 

 

Signature

rev. 8/1AG
 

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
In re
James E. Theisen Case No.: 19-30999
Debtor(s). Judge: , ABA

 

 

CERTIFICATION OF DEBTOR’S COUNSEL
SUPPORTING SUPPLEMENTAL CHAPTER 13 FEE

 

For time incurred in Chapter 13 cases prior to August 1, 2006, for which supplemental fees
are sought, you must utilize the alternate version of Local Form 13 as has been designated
for that purpose on the Court’s web site: www.nj b.uscourts.gov.

 

Brad J, Sadek , Esquire, hereby certifies as follows:

1. I represented the debtor in connection with the following proceeding(s) in debtor’s
chapter 13 case:

 

 

 

 

STANDARD FEES
¥__ Prosecution of motion on behalf of debtor. $500.00
Nature of motion: Objection to Claim 6-]
Hearing date(s): 6/16/2020
Defense of motion on behalf of debtor (Including filing $400.00

Objection to Creditor’s or Trustee’s Certification of Default).

Nature of motion:

 

 

Hearing date(s):

 

 

 
¥__ Additional court appearance(s). (Not to exceed three). $100.00

 

 

 

 

Purpose: Motion to Reconsider Order
Denying Objection

Hearing date(s): 10/6/2020

¥___ Filing and appearance on a modified Chapter 13 Plan. $300.00
Preparation of Wage Order $100.00
Preparation and filing of Amendments to Schedules D, E, F $100.00
or List of Creditors

¥___ Preparation and filing of other amended schedules $100.00
Preparation and filing of Application for Retention $200.00
of Professional
Preparation and filing of Notice of Sale or Settlement $100.00
of Controversy

NON-STANDARD FEES

 

Do not combine standard and non-standard fees for the same motion or service. If you believe
the standard fee is inappropriate for services in a particular instance, you must request only non-
standard fees for that particular service.

Describe non-standard services in detail, and attach a time detail (including applicable

hourly rates) as Exhibit A:

 

 

 

 
Describe non-standard expenses in detail:

 

 

 

 

2. To date, in this case:
I have applied for fees (including original retainer) in the amount of: 4,750.00

To date, I have received: 4,750.00
3. I seek compensation for services rendered in the amount of $ 1,000.00 _ payable:
¥__ through the chapter 13 plan as an administrative priority.

outside the plan.

4, O This allowance will not impact on plan payments,
A This allowance will impact on plan payments.
Present plan: $847.00 _ per month for 60 months.
Proposed Plan: $ 730.00 per month for 47 months,

I certify that I have not filed any fee application within the last 90 days.

I certify under penalty of perjury that the foregoing is true and correct.

Dated: 1/7/2021 /s/ Brad J. Sadek, Esq.
Signature of applicant

 

 

Local Form 13.rev.8/1/06,jrni
